 Case 17-28311       Doc 55          Filed 10/30/20 Entered 10/30/20 14:00:47       Desc Main
                                       Document     Page 1 of 2




Michael J. Watton (15806)
Michael J. Reed (15717)
Watton Law Group
301 West Wisconsin Avenue, Fifth Floor
Milwaukee, WI 53203
Tel: 801-363-0130
Fax: 801-363-0891
Email: wlgslc@wattongroup.com
Attorneys for the Debtor.


                   IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF UTAH



 In re: Anthony Scott Swartz,                      Case No. 17-28311-RKM

                                                   Chapter 13
               Debtor.
                                                   Hon. R. Kimball Mosier


                    NOTICE OF DEBTOR’S CHANGE OF ADDRESS


Debtor’s Name:                  Anthony Scott Swartz,
Chapter:                        13
New Address:                    6560 Dix Road
                                Rome, NY 13440


Dated: October 30, 2020
                                               Watton Law Group

                                               /s/ Marianne Lowery – Legal Assistant for Debtor’s
                                               Counsel
                                               Michael J. Watton
                                               Michael J. Reed
                                               Attorneys for the Debtor
  Case 17-28311       Doc 55     Filed 10/30/20 Entered 10/30/20 14:00:47            Desc Main
                                   Document     Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 30, 2020, I electronically filed the foregoing

Notice of Debtor’s Change of Address with the United States Bankruptcy Court for the District

of Utah by using the CM/ECF system. I further certify that the parties of record in this case, as

identified below, are registered CM/ECF users.


                            Chapter 13 Trustee: ecfmail@ch13ut.org
                   U.S. Trustee’s Office: USTPRegion19.SK.ECF@usdoj.gov


                                   /s/ Marianne Lowery – Legal Assistant for Watton Law Group




                                                 2
